     Case 2:20-cv-03624-TJH-GJS Document 1 Filed 04/20/20 Page 1 of 8 Page ID #:1



1    Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
2
     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
3    21550 Oxnard St. Suite 780,
     Woodland Hills, CA 91367
4    Phone: 323-306-4234
5
     Fax: 866-633-0228
     tfriedman@toddflaw.com
6    abacon@toddflaw.com
     Attorneys for Plaintiff
7

8
                         UNITED STATES DISTRICT COURT
9
                        CENTRAL DISTRICT OF CALIFORNIA
10
     CHRISTIAN IBARRA                          Case No.:
11
                   Plaintiff,                  COMPLAINT FOR DAMAGES
12
                           v.                  1. TELEPHONE CONSUMER
13                                             PROTECTION ACT
14   411 LOCALS,
              Defendant.                       JURY TRIAL DEMANDED
15

16

17         1.     CHRISTIAN IBARRA (“Plaintiff”) brings this Complaint for
18   damages, injunctive relief, and any other available legal or equitable remedies,
19   resulting from the illegal actions of 411 LOCALS. (“Defendant”), in negligently
20   and/or willfully contacting Plaintiff on Plaintiff’s cellular telephone, in violation
21   of the Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq., (“TCPA”),
22   thereby invading Plaintiff’s privacy. Plaintiff alleges as follows upon personal
23   knowledge as to herself and her own acts and experiences, and, as to all other
24   matters, upon information and belief, including investigation conducted by his
25   attorneys.
26         2.     The TCPA was designed to prevent calls and/or text messages like
27   the ones described herein, and to protect the privacy of citizens like Plaintiff.
28   “Voluminous consumer complaints about abuses of telephone technology – for



                                         COMPLAINT - 1
     Case 2:20-cv-03624-TJH-GJS Document 1 Filed 04/20/20 Page 2 of 8 Page ID #:2



1
     example, computerized calls dispatched to private homes – prompted Congress to
2
     pass the TCPA.” Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).
3
           3.     In enacting the TCPA, Congress intended to give consumers a choice
4
     as to how corporate similar entities may contact them, and made specific findings
5
     that “[t]echnologies that might allow consumers to avoid receiving such calls are
6
     not universally available, are costly, are unlikely to be enforced, or place an
7
     inordinate burden on the consumer.        TCPA, Pub.L. No. 102–243, § 11. In
8
     support of this, Congress found that:
9

10                [b]anning such automated or prerecorded telephone
                  calls to the home, except when the receiving party
11
                  consents to receiving the call or when such calls are
12                necessary in an emergency situation affecting the health
13
                  and safety of the consumer, is the only effective means
                  of protecting telephone consumers from this nuisance
14                and privacy invasion.
15
     Id. at § 12. see also Martin v. Leading Edge Recovery Solutions,
16
     LLC, 2012 WL 3292838, at* 4 (N.D.Ill. Aug. 10, 2012) (citing
17   Congressional findings on TCPA’s purpose).
18
           4.     Congress also specifically found that “the evidence presented to the
19
     Congress indicates that automated or prerecorded calls are a nuisance and an
20
     invasion of privacy, regardless of the type of call….” Id. at §§ 12-13. See also,
21
     Mims, 132 S. Ct. at 744.
22

23
           5.     As Judge Easterbrook of the Seventh Circuit recently explained in a
24
     TCPA case regarding calls to a non-debtor similar to this one:
25

26
                  The Telephone Consumer Protection Act … is well known for its
27
                  provisions limiting junk-fax transmissions. A less-litigated part of
28                the Act curtails the use of automated dialers and prerecorded
                  messages to cell phones, whose subscribers often are billed by the


                                        COMPLAINT - 2
     Case 2:20-cv-03624-TJH-GJS Document 1 Filed 04/20/20 Page 3 of 8 Page ID #:3



1
                   minute as soon as the call is answered—and routing a call to
2                  voicemail counts as answering the call. An automated call to a
                   landline phone can be an annoyance; an automated call to a cell
3
                   phone adds expense to annoyance.
4

5
           Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637, 638 (7th Cir. 2012).

6
        6. The Ninth Circuit recently affirmed certification of a TCPA class case
7
     remarkably similar to this one in Meyer v. Portfolio Recovery Associates, LLC, __
8
     F.3d__, 2012 WL 4840814 (9th Cir. Oct. 12, 2012).
9
                              JURISDICTION AND VENUE
10         7.      This Court has federal question jurisdiction over Plaintiff’s TCPA
11   claim because this cause of action arises out of violations of federal law. 47
12   U.S.C. §227(b); Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740 (2012).
13         8.      Venue is proper in the United States District Court for the Northern
14   District of California pursuant to 18 U.S.C. § 1391(b) and 1441(a) because
15   Defendant is subject to personal jurisdiction in the County of Los Angeles, State
16   of California and Plaintiff resides within the County of Los Angeles, State of
17
     California.
18
                                         PARTIES
19
           9.      Plaintiff is, and at all times mentioned herein was, a citizen and
20
     resident of the State of California. Plaintiff is, and at all times mentioned herein
21
     was, a “person” as defined by 47 U.S.C. § 153 (10).
22
           10.     Plaintiff is informed and believes, and thereon alleges, that
23
     Defendant is, and at all times mentioned herein was, a internet marketing service
24
     whose Place of Business is in Nevada. Defendant, is and at all times mentioned
25
     herein was a “person,” as defined by 47 U.S.C. § 153 (10). Plaintiff alleges that
26

27
     at all times relevant herein Defendant conducted business in the State of

28
     California and in the County of Los Angeles and within this judicial district.



                                         COMPLAINT - 3
     Case 2:20-cv-03624-TJH-GJS Document 1 Filed 04/20/20 Page 4 of 8 Page ID #:4



1
           11.     Plaintiff is a natural person residing in Los Angeles County in the
2
     state of California, and is a “debtor” as defined by Cal Civ Code §1788.2(h).
3
                                FACTUAL ALLEGATIONS
4
           12.     The calls Defendant placed to Plaintiff’s cellular telephone were
5
     placed via an “automatic telephone dialing system,” (“ATDS”) as defined by 47
6
     U.S.C. § 227 (a)(1) as prohibited by 47 U.S.C. § 227 (b)(1)(A).
7
           13.     This ATDS has the capacity to store or produce telephone numbers
8
     to be dialed, using a random or sequential number generator.
9
           14.     The telephone number that Defendant, or its agents, called was
10

11
     assigned to a cellular telephone service for which Plaintiff incurs a charge for

12
     incoming calls pursuant to 47 U.S.C. § 227 (b)(1).

13         15.     These calls constituted calls that were not for emergency purposes as
14   defined by 47 U.S.C. § 227 (b)(1)(A)(i).
15         16.     In addition, on or about November of 2018, Plaintiff received a text
16   message from Defendant on his cellular telephone, number ending in -0518.
17         17.     During this time, Defendant began to use Plaintiff’s cellular
18   telephone for the purpose of sending Plaintiff spam advertisements and/or
19   promotional offers, via text messages, including a text message sent to and
20   received by Plaintiff on or about November 2, 2018.
21
           18.     On November 2, 2018, Plaintiff received a text message from
22
     Defendant that read:
23

24               Hey Christian, This is Carlos/ I got a deal for you // I send
25
                 you analytics and Insights

26         19.     On November 3, 2018, Plaintiff received a text message from
27
     Defendant that read:
28




                                         COMPLAINT - 4
     Case 2:20-cv-03624-TJH-GJS Document 1 Filed 04/20/20 Page 5 of 8 Page ID #:5



1
                 This is a courtesy reminder from 411Locals regarding your
2                balance         due,       $112.50           Please  click
                 http://quickclick.com/r/x6rhr to pay online.
3

4          20.      These text messages placed to Plaintiff’s cellular telephone were
5    placed via an “automatic telephone dialing system,” (“ATDS”) as defined by 47
6    U.S.C. § 227 (a)(1) as prohibited by 47 U.S.C. § 227 (b)(1)(A).
7          21.      The telephone number that Defendant, or their agent called was
8
     assigned to a cellular telephone service for which Plaintiff incurs a charge for
9
     incoming calls pursuant to 47 U.S.C. § 227 (b)(1).
10
           22.      These telephone calls constituted calls that were not for emergency
11
     purposes as defined by 47 U.S.C. § 227 (b)(1)(A)(i).
12
           23.      Plaintiff was never a customer of Defendant and never provided his
13
     cellular telephone number Defendant for any reason whatsoever. Accordingly,
14
     Defendant and their agents never received Plaintiffs prior express consent to
15
     receive unsolicited text messages, pursuant to 47 U.S.C. § 227 (b)(1)(A).
16

17
           24.      These telephone calls by Defendant, or its agents, violated 47 U.S.C.

18
     § 227(b)(1).

19
           25.      Defendant has violated the TCPA in multiple ways, including but not
20   limited to:
21               a. Restricted use of Automated Telephone equipment to
                    make any call (other than a call made for emergency
22
                    purposes or made with the prior express consent of the
23                  called party) using any automatic telephone dialing
24
                    system or an artificial or pre-recorded voice to any
                    telephone number assigned to a paging service, cellular
25                  telephone service, specialized mobile radio service, or
26                  other radio common carrier service, or any service for
                    which the called party is charged for the call (47 USC
27
                    §227(b)(A)(iii)).
28




                                          COMPLAINT - 5
     Case 2:20-cv-03624-TJH-GJS Document 1 Filed 04/20/20 Page 6 of 8 Page ID #:6



1
           26.     As a result of the above violations of the TCPA, Plaintiff suffered
2
     and continues to suffer injury to Plaintiff’s feelings, personal humiliation,
3
     embarrassment, mental anguish and emotional distress, and Defendant is liable to
4
     Plaintiff for Plaintiff’s actual damages, statutory damages, and costs and
5
     attorney’s fees.
6

7                      FIRST CAUSE OF ACTION
8
          NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER
                          PROTECTION ACT
9                        47 U.S.C. § 227 ET SEQ.
10         29.    Plaintiff incorporates by reference all of the above paragraphs of this
11
     Complaint as though fully stated herein.
12
           30.    The foregoing acts and omissions of Defendant constitute numerous
13
     and multiple negligent violations of the TCPA, including but not limited to each
14
     and every one of the above-cited provisions of 47 U.S.C. § 227 et seq.
15
           31.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et
16
     seq, Plaintiff is entitled to an award of $500.00 in statutory damages, for each and
17
     every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
18
           32.    Plaintiff is also entitled to and seeks injunctive relief prohibiting
19
     such conduct in the future.
20

21
                        SECOND CAUSE OF ACTION
                  KNOWING AND/OR WILLFUL VIOLATIONS OF THE
22                  TELEPHONE CONSUMER PROTECTION ACT
                             47 U.S.C. § 227 ET SEQ.
23

24
           33.    Plaintiff incorporates by reference all of the above paragraphs of this
25   Complaint as though fully stated herein.
26         34.    The foregoing acts and omissions of Defendant constitute numerous
27   and multiple knowing and/or willful violations of the TCPA, including but not
28




                                         COMPLAINT - 6
     Case 2:20-cv-03624-TJH-GJS Document 1 Filed 04/20/20 Page 7 of 8 Page ID #:7



1
     limited to each and every one of the above-cited provisions of 47 U.S.C. § 227 et
2
     seq.
3
            35.   As a result of Defendant’s knowing and/or willful violations of 47
4
     U.S.C. § 227 et seq, Plaintiff is entitled to an award of $1,500.00 in statutory
5
     damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(C).
6
            36.   Plaintiff is also entitled to and seeks injunctive relief prohibiting
7
     such conduct in the future.
8
                                   PRAYER FOR RELIEF
9
            Wherefore, Plaintiff respectfully requests the Court grant Plaintiff the
10

11
     following relief against Defendant:

12
      FIRST CAUSE OF ACTION FOR NEGLIGENT VIOLATIONS OF THE
                      TCPA, 47 U.S.C. § 227 ET SEQ.
13
            39.   As a result of Defendant’s negligent violations of 47 U.S.C. §
14
     227(b)(1), Plaintiff seeks $500.00 in statutory damages, for each and every
15

16
     violation, pursuant to 47 U.S.C. § 227(b)(3)(B).

17
            40.   Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting

18   such conduct in the future.
19          41.   Any other relief the Court may deem just and proper.
20
            SECOND CAUSE OF ACTION FOR KNOWING AND/OR WILLFUL
21               VIOLATIONS OF THE TCPA, 47 U.S.C. § 227 ET SEQ.
22
            42.   As a result of Defendant’s knowing and/or willful violations of 47
23
     U.S.C. § 227(b)(1), Plaintiff seeks $1,500.00 in statutory damages, for each and
24
     every violation, pursuant to 47 U.S.C. § 227(b)(3)(C).
25
            43.   Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting
26
     such conduct in the future.
27
            44.   Any other relief the Court may deem just and proper.
28




                                           COMPLAINT - 7
     Case 2:20-cv-03624-TJH-GJS Document 1 Filed 04/20/20 Page 8 of 8 Page ID #:8



1
                                      TRIAL BY JURY
2
           48.    Pursuant to the seventh amendment to the Constitution of the United
3
     States of America, Plaintiff is entitled to, and demands, a trial by jury.
4

5                 Respectfully submitted this 20th day of April, 2020
6
                         LAW OFFICES OF TODD M. FRIEDMAN, P.C.
7

8
                                       By: /s/ Todd M. Friedman
9                                          Todd M. Friedman
10                                         Law Offices of Todd M. Friedman
                                           Attorney for Plaintiff
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                          COMPLAINT - 8
